internal_revenue_service department of the treasury uil no number info release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom it a - plr-101753-00 date date re scholarship benefits program ein dear sir or madam this is in response to your authorized representative’s letter and submissions of date in which you benefit trust fund requested a private_letter_ruling regarding the proper federal_income_tax treatment including any reporting and or withholding obligations of certain educational benefits to be awarded to dependent_children of employees of participating employers under a collectively bargained benefits plan the information submitted indicates that you are a welfare trust fund established pursuant to collectively bargained agreements provide a variety of welfare benefits to participants and beneficiaries and have been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code under the plan you propose to award educational benefits to dependent_children of employees following the guidelines outlined in revproc_76_47 1976_2_cb_670 you requested a ruling that such awards will be treated as scholarships or fellowship grants subject_to the provisions of sec_117 of the code while it is the practice of the internal_revenue_service the service to answer inquiries from taxpayers as to the tax effects of their transactions whenever appropriate in the interests of sound tax_administration there are certain circumstances and situations where private letter rulings will not be issued section dollar_figure of revproc_2000_3 2000_1_irb_103 pincite provides that private letter rulings will not be issued respecting whether an employer-related scholarship of fellowship_grant is excludable from the employee’s gross_income if there is no intermediary private_foundation distributing the grants as there was in revproc_76_47 additionally section dollar_figure of revproc_2000_1 2000_1_irb_4 pincite and sections dollar_figure and dollar_figure of revproc_2000_3 pincite and respectively provide that the service may decline to issue a private_letter_ruling because of the factual nature of the problem involved or for other reasons in the instant case we are unfortunately precluded from providing the ruling s you requested because there is no intermediary private_foundation awarding the grants in question as there was in revproc_76_47 and whether on not the grants in question fall outside the pattern of employment and constitute scholarship grants subject_to the provisions of sec_117 of the code is an inherently factual matter not appropriate for resolution through the ruling process the federal_income_tax treatment of scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship or fellowship_grant by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school excludable grants are generally limited to relatively disinterested ‘no-strings’ educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and absent a statutory exclusion ordinarily includible in gross_income as wages where grants are made available to or for the benefit of employees on a preferential basis the employer-employee relationship is immediately suggestive that the grants are compensatory these suggestions are not dispelled simply because the immediate grantor is an independent third party such as a private_foundation voluntary employees’ beneficiary association labor_union or other_benefits fund whether a particular amount is received as a scholarship or fellowship_grant is an inherently factual question to be resolved from the circumstances of each case while a scholarship need not be formally designated as such the mere designation of a payment as a scholarship or fellowship_grant will not govern tax treatment thus for example the exclusion has no application to amounts designated as scholarships that in fact constitute taxable payments distributions or wages where educational grants are awarded in an employment context they must generally be shown to fall outside the pattern of employment before an exclusion is permitted sec_3121 of the code defining wages provides in relevant part that the term generally means all remuneration for employment including the value of benefits except that such term shall not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under sec_117 of the code revproc_76_47 provides safe_harbor guidelines for determining whether grants made by private_foundations under employer-related scholarship programs to employees and or children of employees will be treated as scholarships or fellowship grants subject_to the provisions of sec_117 of the code private_foundations awarding grants to individuals must by statute have their procedures for awarding such grants approved in advance by the service accordingly letter rulings and determination letters are ordinarily issued in such circumstances although the guidelines enumerated in revproc_76_47 are relevant in determining whether or not employer-related educational grants are compensatory in nature the revenue_procedure does not address grants awarded either directly by an employer or by entities other than private_foundations such as grants awarded under funds established pursuant to collectively bargained agreements under current procedures private letter rulings are ordinarily not issued in these situations we are currently studying whether the no rule position of sec_3 of revproc_2000_3 should be modified to permit the issuance of letter rulings in circumstances beyond those currently authorized and hope to complete our considerations in time for the next update of the rev_proc in january the materials you submitted in support of your requested ruling will be considered and helpful in reaching our conclusions because we are not issuing the ruling s you requested the user_fee you submitted will be refunded in a separate communication pursuant to a power_of_attorney currently on file with this office the original of this letter is being sent to your first-named authorized representative and a copy is being sent to you thank you for your attention in this matter if additional information is needed please contact the individual named at the beginning of this letter not a toll-free call sincerely yours assistant chief_counsel income_tax accounting s william a jackson by william a jackson chief branch enclosure copy of this letter
